DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1 and 4-20 are pending. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 8, applicant recites: “receiving, from the license pool manager, a second cost analysis request comprising second application license metadata and a second set of user identifiers; computing a second cost analysis score based at least on the second application license metadata, the second set of user identifiers, at least one second licensee client-side indicator history, and at least one second set of licensee database-side indicators.”
However, the specification does not disclose a “second cost analysis request” and/or “computing a second cost analysis score.” There is only one request pertaining to cost analysis, which originates at Step 204, and the logical flowchart in Fig. 2B indicates only one computation of a cost analysis score, which occurs at either Steps 236 or Step 248 but not both {para. [0040], [0049], and [0054] of applicant’s specification}. The specification also does not disclose “second application license metadata and a second set of user identifiers”; there is only one application license metadata and one set of user identifiers, which are described in Step 206 {para. [0041] of applicant’s specification}. Similarly, the specification does not disclose “at least one second licensee client-side indicator history” and “at least one second set of licensee database-side indicators”; Steps 216 and 218 show only one licensee client-side indicator history and one licensee database-side indicators {para. [0044], [0045] of applicant’s specification}.
It appears that applicant has attempted to describe the branch on the right side of Fig. 2B, i.e. when Step 232 = YES, in the context of a “second cost analysis”; however, this branch is part of the same cost analysis that originates in Step 204. Thus, given that there is no supporting disclosure for “second cost analysis,” the claim is rejected for being new matter. This interpretation, i.e. that applicant has improperly introduced second features and steps that aren’t described in the specification, holds for all recitations of second in the claim introduced via amendment, with the exception of the “second subset,” given that this limitation was previously disclosed and claimed.
In claim 9, applicant recites: “the second set of user identifiers comprises a license requestor user identifier”; however, applicant’s specification discloses only one set of user identifiers, which is described in Step 206 {para. [0041] of applicant’s specification}. Thus, given that there is no supporting disclosure, the claim is rejected for being new matter.
In claim 10, applicant recites: “deriving the second license requestor cost”; however, applicant’s specification discloses only one license requestor cost, which is described in Step 246 {para. [0053] of applicant’s specification}. Thus, given that there is no supporting disclosure, the claim is rejected for being new matter. This interpretation holds for all recitations of “second” in the claim.
(Examiner notes claims 12-13 are not being rejected under 35 U.S.C. 112(a), because the “second determination” refers to Step 312 {para. [0061] of applicant’s specification}, which can be viewed as a “second determination” as compared to the first determination made at Step 232 and provided for in the parent claim 1.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-20 are rejected under 35 U.S.C. 101 because the claimed is directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 14 is directed to a system; and claim 20 is directed to a non-transitory computer readable medium. Thus, the claims are directed to statutory categories of invention. 
However, claims 1, 14, and 20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The analysis proceeds to Step 2A Prong 1.  

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04.
	Claims 1, 14, and 20 recite the following abstract idea (claim 1 being exemplary):
receiving a cost analysis request comprising application license metadata and a set of user identifiers;
computing a cost analysis score based at least on the application license metadata, the set of user identifiers, at least one licensee client-side indicator history, and at least one set of licensee database-side indicators, the computing of the cost analysis score comprising:
deriving a provisioned licenses cost using a cardinality of a subset of the set of user identifiers, a license pool cost, and a number of total licenses;
deriving a licensees cost based on the at least one licensee client-side indicator history and the at least one set of licensee database-side indicators;
making a determination that a number of available licenses reflects a non-zero value;
based on the determination:
deriving an available licenses cost using the number of available licenses, the license pool cost, and the number of total licenses; and
computing the cost analysis score based on the available licenses cost, the provisioned licenses cost, and the licensees cost, wherein the application license metadata comprises a software application name, the license pool cost, the number of total licenses, and the number of available licenses; and
delivering the cost analysis score, to be used in a license provisioning assessment for a software license.

The claims describe license provisioning based on cost analysis, which covers commercial activity. Furthermore, the specification supports this determination, as seen in para. [0001] to [0004], which describe licensing provisioning in an organization, i.e. business relations. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally and alternatively, the claim(s) describes the process of license provisioning based on cost analysis, which covers managing personal behavior relationships, interactions between people. Furthermore, the specification supports this determination, as seen in para. [0001] to [0004], which describe a licensing provisioning process in an organization, i.e. following rules or instructions. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people in the form of social activities, teaching, and following rules or instructions, then it falls within the Certain Methods of Organizing Human Activity – Managing Personal Behavior or Relationships or Interactions Between People grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (claims 1 and 20: “license pool manager”; claim 14: “first computer processor”; “second computer processor”; claim 20: “non-transitory computer readable medium (CRM) comprising computer readable program code”; “computer processor”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0064] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software, and the combination of elements is simply a generic computing system.
Therefore, per Step 2A Prong Two, it is concluded that the additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). The combination of elements is simply a generic computing system. 
Therefore, per Step 2B, it is concluded that the additional claim elements, alone and in combination, do not amount to significantly more. The claims are not patent eligible.  
	The analysis takes into consideration all dependent claims:
Claim 4 further describes the nature, structure, and/or content of “the subset of the set of user identifiers.” This merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application, nor is it significantly more. 
Claim 5 further narrows the abstract idea with additional steps. This does not integrate the abstract idea into practical application, nor is it significantly more.
Claim 6 further describes the nature, structure, and/or content of “the licensee client-side indicator history.” This merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application, nor is it significantly more. 
Claim 7 further describes the nature, structure, and/or content of “the set of licensee database-side indicators.” This merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application, nor is it significantly more. 
Claim 8, in addition to narrowing the abstract idea, includes additional elements (“license pool manager”) that are generic computing elements being used to apply the abstract idea (see MPEP 2106.05(f)). These elements, alone and in combination, do not integrate the abstract idea into practical application, nor are they significantly more. 
Claim 9 further describes the nature, structure, and/or content of “the second subset of the second set of user identifiers.” This merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application, nor is it significantly more. 
Claim 10 further narrows the abstract idea with additional steps. This does not integrate the abstract idea into practical application, nor is it significantly more.
Claim 11 further describes the nature, structure, and/or content of “the software license.” This merely serves to narrow the abstract idea. This does not integrate the abstract idea into practical application, nor is it significantly more.
Claim 12 further narrows the abstract idea with additional steps. This does not integrate the abstract idea into practical application, nor is it significantly more.
Claim 13 further narrows the abstract idea with additional steps. This does not integrate the abstract idea into practical application, nor is it significantly more.
Claims 15 and 16, in addition to narrowing the abstract idea, include additional elements (“first processor”; “first server”; “second processor”; “second server”; “same server”) that are generic computing elements being used to apply the abstract idea (see MPEP 2106.05(f)). These elements, alone and in combination, do not integrate the abstract idea into practical application, nor are they significantly more. 
Claim 17, in addition to narrowing the abstract idea, includes additional elements (“data repository”; “second computer processor”) that are generic computing elements being used to apply the abstract idea (see MPEP 2106.05(f)). These elements, alone and in combination, do not integrate the abstract idea into practical application, nor are they significantly more. 
Claim 18, in addition to narrowing the abstract idea, includes additional elements (“data repository”; “first computer processor”) that are generic computing elements being used to apply the abstract idea (see MPEP 2106.05(f)). These elements, alone and in combination, do not integrate the abstract idea into practical application, nor are they significantly more. 
Claim 19, in addition to narrowing the abstract idea, includes additional elements (“third computer processor”; “first and second computer processors”; “software application”) that are generic computing elements being used to apply the abstract idea (see MPEP 2106.05(f)). These elements, alone and in combination, do not integrate the abstract idea into practical application, nor are they significantly more. 
Accordingly, claims 1 and 4-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  


Response to Arguments
Applicant’s arguments filed 10/17/23 have been carefully considered by examiner. The headings and page numbers below correspond to those used by applicant in the remarks.

Amendments to the Claims
	Applicant is thanked for their amendments to the claims. Examiner notes that applicant has incorporated the features of claim 3 into independent claims 1, 14, and 20. Claim 3 was previously indicated as having no prior art rejection applied. Accordingly, given that applicant has amended claims 1, 14, and 20 to include the features of claim 3, the previous rejection under 35 U.S.C. 103 is withdrawn. Applicant is directed to the previous office action from 7/15/22 for examiner’s reasons for not applying art to claims 3-10.   

Rejection under 35 U.S.C. § 101
	On pages 9-15, applicant offers arguments concerning the rejection under 35 U.S.C. § 101. While appreciated, these remarks are not persuasive.
	On pages 9-10, applicant offers a concise summary of the PEG framework. Applicant is thanked for this courtesy.
	On pages 11-12, applicant states: 
In regards to Step 2A-1, Applicant respectfully asserts that the claims are not directed to the abstract idea of organizing human activity, or more specifically, commercial interactions, as is/are identified (or exemplified) by any court. The courts have defined commercial interactions to include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. See Guidance, p. 10. 
Concerning agreements in the form of contracts, the courts have identified, or provided examples thereof as, claims that recite: providing a transaction performance guaranty; managing a stable value protected life insurance policy; and processing insurance claims for a covered loss or policy event under an insurance policy. See MPEP § 2106.04(a)(2)(II)(B). Concerning legal obligations, the courts have identified, or provided examples thereof as, claims that recite: enabling tax-free exchanges; hedging; mitigating settlement risk; and arbitration. See Id. Concerning advertising and marketing or sales activities or behaviors, the courts have identified, or provided examples thereof as, claims that recite: displaying an advertisement in exchange for access to copyrighted media; structuring a sales force or marketing company; determining an optimal number of visits by a business representative to a client; and offer-based price optimization. See Id. Lastly, concerning business relations, the courts have identified, or provided examples thereof as, claims that recite: processing an application for financing a loan; and processing information through a clearing-house. See Id. 
The claims, which pertain to software license management, are not directed (or substantially similar) to any of the above-mentioned commercial interactions for organizing human activity either identified or exemplified by the courts. That is, the claims at issue do not: provide a transaction performance guaranty; manage a stable value protected life insurance policy; process insurance claims for a covered loss or policy event under an insurance policy; enable tax-free exchanges; implement hedging; mitigate settlement risk; implement arbitration; display an advertisement in exchange for access to copyrighted media; structure a sales force or marketing company; determine an optimal number of visits by a business representative to a client; implement offer-based price optimization; process an application for financing a loan; and/or process information through a clearing-house.
	
This is not persuasive. Applicant has interpreted the examples provided in the MPEP as being the only possible examples of commercial interactions; however, nowhere is it indicated that this is exhaustive. Further, even assuming, for the sake of argument, that the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions grouping does not apply, examiner contends that the license provisioning assessment based on cost analysis, described as a process, covers Certain Methods of Organizing Human Activity – Managing Personal Behavior or Relationships or Interactions Between People, given that the drafted process is comparable to following rules or instructions. 
Applicant continues on pages 13:
"A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." Id. Because the claims clearly integrate any possible judicial exception into a practical application, Applicant respectfully asserts that Step 2A-2 must be answered with a "no." As such, contrary to the Examiner's contentions, the claims are not "directed" an abstract idea, and the rejection should be withdrawn.”

To address applicant’s point, examiner restates the central question of Step 2A Prong 2: does the claim recite additional elements that integrate the judicial exception into a practical application? Applicant has not made a compelling case to the contrary. The only additional elements pertain to generic computing elements (claims 1 and 20: “license pool manager”; claim 14: “first computer processor”; “second computer processor”; claim 20: “non-transitory computer readable medium (CRM) comprising computer readable program code”; “computer processor”), which amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). There’s no indication that the other computing elements are anything but generic hardware and/or software, and the combination of elements is simply a generic computing system. Examiner therefore maintains the conclusion from the rejection above: the additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application. Hence, the claim is directed to an abstract idea.
On pages 14-15 applicant argues, with respect to Step 2B:
In Amdocs (Israel) Limited v. Openet Telecom, Inc., the Federal Circuit noted that "we have found eligibility when ... claims are directed to an improvement in computer functionality under step one, see Enfish, 822 F.3d at 1335, or recite a sufficient inventive concept under step two particularly when the claims solve a technology-based problem, even with conventional, generic components, combined in an unconventional manner." Amdocs (Israel) Limited v. Openet Telecom, Inc., 841 F.3d 1288, 1300 (Fed. Cir. 2016); see also Enfish, 822 F.3d at 1338 ("Moreover, we are not persuaded that the invention's ability to run on a general-purpose computer dooms the claims."). Applicant respectfully asserts that, assuming arguendo that the various components recited in the amended independent claims are conventional or generic, the claim is clearly directed to improved solutions to a technology-based problem, and thus includes the requisite "significantly more" required to overcome the alleged inclusion of an abstract idea. 
In Amdocs, the court found that the claims at issue "entail[] an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows which previously required massive databases). The solution requires arguably generic components, including network devices and "gatherers" which "gather" information. However, the claim's enhancing limitation necessarily requires that these generic components operate in an unconventional manner to achieve an improvement in computer functionality." Amdocs at 1300-1301.
Comparing the analysis by the court in Amdocs with amended independent claims 1, 14, and 20, the amended independent claims also entail an unconventional technological solution to a technological problem. Thus, even assuming arguendo that the amended independent claims include generic or conventional components, the claimed optimization of standing query execution necessarily requires that those components "operate in an unconventional manner to achieve an improvement in [network device] functionality." Id. Thus, amended independent claims 1, 14, and 20 include "significantly more" than that which the Examiner contends is abstract.

To address applicant’s points, examiner restates the central question of Step 2B: does the claim recite additional elements that amount to significantly more than the judicial exception? In this instance, the conclusion from Step 2A Prong 2 was carried over: the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). The combination of elements is simply a generic computing system. Given that applicant has merely described generic computing elements, that form a generic computing system in combination, examiner remains unpersuaded regarding the claimed invention being an “unconventional technological solution,” as was decided in Amdocs (Israel) Ltd. v. Openet Telecom, Inc. Applicant’s invention is not comparable to that case, nor does it compare to Enfish, which describes a self-referential table for a computer database.
Accordingly, examiner maintains the rejection of claims 1 and 4-20 under 35 U.S.C. § 101.

Rejections under 35 U.S.C. § 103 
	On pages 15-22, applicant offers remarks regarding the rejection under 35 U.S.C. § 103. Examiner notes that applicant has incorporated the features of claim 3 into independent claims 1, 14, and 20. Claim 3 was previously indicated as having no prior art rejection applied. Accordingly, given that applicant has amended claims 1, 14, and 20 to include the features of claim 3, the previous rejection under 35 U.S.C. 103 is withdrawn. Applicant is directed to the previous office action from 7/15/22 for examiner’s reasons for not applying art to claims 3-10.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“OPTIMIS: A holistic approach to cloud service provisioning," directed to dynamic provisioning of cloud services (NPL attached);
US 20030172035, directed to a method and system for managing software licenses {see para. [0046] regarding a license management website};
US 20090228984, directed to software license compliance {see para. [0064], [0065] regarding a license configuration manager}. 
US 20170308687, directed to license entitlement assignment ambiguity resolution {see para. [0036], [0037] regarding a license provision system};
US 20180225729, directed to cost-based license management methods for use in a license management system {see para. [0014], [0019] regarding license management on a given number of licenses};
US 20180260558, directed to software risk evaluation system and method thereof {see para. [0033] regarding a user applying to an administrator for licenses}.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S. WASAFF/               Patent Examiner, Art Unit 3689
11/1/22